
	

113 S2712 IS: Adjunct Faculty Loan Fairness Act of 2014
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2712
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mr. Durbin introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend section 455(m) of the Higher Education Act of 1965 in order to allow adjunct faculty
			 members to qualify for public service loan forgiveness.
	
	1.Short titleThis Act may be cited as the Adjunct Faculty Loan Fairness Act of 2014.2.Loan forgiveness for adjunct facultySection 455(m)(3)(B)(ii) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(3)(B)(ii))  is
			 amended—(1)by striking teaching as and inserting the following:teaching—(I)as;(2)by striking , foreign language faculty, and part-time faculty at community colleges), as determined by the
			 Secretary. and inserting and foreign language faculty), as determined by the Secretary; or; and(3)by adding at the end the following:(II)as a part-time faculty member or instructor who—(aa)teaches not less than 1 course at an institution of higher
			 education (as defined in section 101(a)), a postsecondary vocational
			 institution (as defined in section 102(c)), or a Tribal College or
			 University (as defined in section 316(b)); and(bb)is not employed 
			 on a full-time basis by any   other employer..
			
